Title: To John Adams from Jan Willink, 24 May 1792
From: Willink, Jan,Willink, Wilhem
To: Adams, John



Sir
Amsterdam 24 May 1792

Without any of your excellency’s esteemed favors, we wish to give you in consideration whether it would not be convenient & proper to appoint a Consul here, as we are assured is in Hambg. as your Capns. may here frequent occasions for legal assistance, as Likewise Germans to settle in your Country, if your Government may find it usefull, we should be happy if one of us was appointed thereto as we should consider it, as a flattering proof of confidence.
We need not especially expose to your Excellency our manifested Zeal for the intrest of the U. S. whch. our vigilant exertions will always promote to the Utmost of our power.
We leave entirely to your excellency to judge abt. the conveniency of the subject & to act accordingly, and we have written to nobody on the matter, since we should be too sensible to an unsuccessfull sollicitation.
We beg Leave to pay our best respects to your Lady, and have the honor to be with great esteem / Sir / Your most Obed. Humble Servt.
Wilhem and Jan Willink